NO. 4-05-0759           Filed 4/13/07

                     IN THE APPELLATE COURT

                              OF ILLINOIS

                         FOURTH DISTRICT

THE PEOPLE OF THE STATE OF ILLINOIS,    )    Appeal from
          Plaintiff-Appellee,           )    Circuit Court of
          v.                            )    Macon County
DERRICK R. YOUNG,                       )    No. 04CF1326
          Defendant-Appellant.          )
                                        )    Honorable
                                        )    Thomas E. Little,
                                        )    Judge Presiding.
_________________________________________________________________

          JUSTICE COOK delivered the opinion of the court:

          On June 22, 2005, the trial court found defendant,

Derrick R. Young, guilty of unlawful possession of a controlled

substance with intent to deliver.    Defendant appeals, alleging

the court erred in denying his pretrial motion to disclose the

identity of a confidential informant.       We affirm.

                          I. BACKGROUND

          On November 1, 2004, Detective Edward Root of the

Decatur police department sought a search warrant for the person

of defendant and a residence at 1921 King Arthur Drive in Decatur

to search for cannabis, documents indicating ownership or posses-

sion of the premises, and currency, paraphernalia, and records

associated with drug sales.    In the complaint for the warrant,

Root stated that between October 27 and November 1, 2004, he met

with a confidential source referred to as Pat Doe.       At the

meeting, a search of Doe's person revealed no money or contra-
band.   Doe then made a phone call to defendant, who directed Doe

to a location in Decatur.   Law enforcement officers supplied

money to Doe to purchase cannabis from defendant and followed him

to the location defendant had given.

           According to Root, in the meantime, other officers

followed defendant to 1921 King Arthur Drive.   Defendant went

inside and then went to meet Doe without making any other stops.

Root, who stated he is personally familiar with defendant and

positively identified him, watched as defendant and Doe met.

After defendant and Doe parted, Root followed Doe to another

location where Doe handed Root a green leafy material that field-

tested positive for cannabis.

           Root further stated that he observed defendant's car

parked at 1921 King Arthur Drive on at least five occasions in

the prior several weeks either late at night or in the early

morning hours.   He also stated that defendant was out on bail

after being found to possess more than 100 grams of cannabis,

scales, and $1,985.

           At the end of his typed complaint, Root handwrote that

Doe had previously provided reliable information resulting in the

issuance of more than three search warrants in Macon County and

the seizure of heroin, cocaine, currency, and firearms and that

several convictions had resulted.

           On November 5, 2004, defendant was charged with unlaw-


                                - 2 -
ful possession of a controlled substance with intent to deliver

in violation of section 401(a)(2)(A) of the Illinois Controlled

Substances Act (720 ILCS 570/401(a)(2)(A) (West 2004)) as a

result of the search, which was executed on November 2, 2004.      At

a preliminary hearing, Root testified that when officers entered

1921 King Arthur Drive at 8:40 a.m. on November 2, they found

defendant lying on the living room floor.    Defendant acknowledged

that he stayed at the house, which belonged to the mother of his

children.    Under the living room couch Root found a plastic bag

containing a substance that field-tested positive for cannabis.

Root also found a total of $1,313 in defendant's wallet and back

pocket.

            Other officers searched the three-bedroom house.    Two

of the bedrooms appeared to be children's rooms.    An officer

found a clothes basket in the closet of the third bedroom.      Among

the clothes were several plastic shopping bags inside each other.

From the innermost bag, Root recovered approximately 35 grams of

a substance that field-tested positive for cocaine.    Officers

also found baking soda, scissors, aluminum-foil strips, and

several ceramic dinner plates in the bags.    They discovered two

sets of digital scales and a brass weight used to calibrate the

scales on a dresser in the same bedroom.

            On January 31, 2005, defendant filed a motion for

disclosure of informant or, in the alternative, for confirmation


                                - 3 -
of his or her existence.    The trial court denied the motion.

            Defendant waived his right to a jury trial and, on June

22, 2005, his stipulated bench trial commenced.    The State

offered a factual basis for the stipulation, stating that Root

would testify regarding the November 2, 2004, search and discov-

ery of the currency on defendant's person and the cocaine, baking

soda, plastic Baggies, dinner plates, digital scales, and brass

weight in the bedroom of the residence on 1921 King Arthur Drive.

The trial court found defendant guilty.

            Pursuant to its negotiations with defendant, the State

recommended a six-year sentence in the Department of Corrections,

a drug assessment, a crime-lab fee, and a street-value fine.     The

trial court sentenced defendant accordingly.

            On July 22, 2005, defendant filed a posttrial motion

alleging (1) the trial court erred in denying his pretrial motion

for disclosure of informant or confirmation of his or her exis-

tence and (2) the State failed to prove him guilty beyond a

reasonable doubt of possession of a controlled substance with

intent to deliver.    The court denied the motion, and this appeal

followed.

                            II. ANALYSIS

            Defendant's only contention on appeal is that the trial

court erred in denying his motion to disclose the identity of the

State's informant.    Supreme Court Rule 412(j)(ii) provides:


                                - 4 -
                 "Disclosure of an informant's identity

            shall not be required where his identity is

            a prosecution secret and a failure to disclose

            will not infringe the constitutional rights

            of the accused."   188 Ill. 2d R. 412(j)(ii).

In determining when disclosure is compelled, "each case must be

decided on its own facts, balancing the public's interest in the

flow of information against the individual's right to prepare a

defense."    People v. Bufford, 277 Ill. App. 3d 862, 865, 661
N.E.2d 357, 360 (1995), citing Roviaro v. United States, 353 U.S.
53, 62, 1 L. Ed. 2d 639, 646, 77 S. Ct. 623, 629 (1957).     "How-

ever, if the issue is one of probable cause, and guilt or inno-

cence is not at stake, the nondisclosure of an informer's iden-

tity is not error."     People v. McBee, 228 Ill. App. 3d 769, 773,

593 N.E.2d 574, 576 (1992), citing McCray v. Illinois, 386 U.S.
300, 311, 18 L. Ed. 2d 62, 70, 87 S. Ct. 1056, 1062 (1967).

Whatever the circumstances, the "[d]efendant has the burden to

show that disclosure of the informant's identity is necessary to

prepare his defense."     People v. Rose, 342 Ill. App. 3d 203, 206,

794 N.E.2d 1004, 1006 (2003).

            Defendant has not established a need for disclosure.

The informant's information only assisted in establishing the

probable cause necessary to support the issuance of the search

warrant.    Doe did not make any claims in the complaint for the


                                 - 5 -
search warrant.    Rather, the search warrant was issued solely on

the allegations Root made after he personally viewed the con-

trolled buy.    Root's observations were the basis for the search

warrant.

            Further, the transaction between Doe and defendant was

not an issue at trial as defendant faced no charges as a result

of the controlled buy.    Defendant's charges stemmed from his

possession of the cocaine found in the execution of the search

warrant.    Doe, who had arranged to purchase cannabis, had no role

in defendant's possession of cocaine and could not have provided

testimony concerning the charged offense.    Accordingly, the trial

court did not err in denying defendant's motion to disclose Doe's

identity.

                           III. CONCLUSION

            For the reasons stated, we affirm the trial court's

judgment.    As part of our judgment, we grant the State's request

that defendant be assessed $50 as costs for this appeal.

            Affirmed.

            STEIGMANN, P.J., and APPLETON, J., concur.




                                - 6 -